Name: Commission Regulation (EEC) No 889/91 of 10 April 1991 amending Regulation (EEC) No 2086/90 on the sale for delivery in the French overseas departments of cereals held by the French intervention agency
 Type: Regulation
 Subject Matter: trade policy;  overseas countries and territories;  plant product
 Date Published: nan

 No L 90/1911 . 4 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 889/91 of 10 April 1991 amending Regulation (EEC) No 2086/90 on the sale for delivery in the French overseas departments of cereals held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 2086/90 (3), as last amended by Regulation (EEC) No 3670/90 (4), opened a tendering procedure for the sale for delivery in the French overseas departments of cereals held by the French intervention agency ; Whereas it is necessary to defer the final partial invitation to tender provided for by Regulation (EEC) No 2086/90 ; whereas in order to meet specific local requirements the total volume to be sold by tender by the French interven ­ tion agency should be raised to 128 000 tonnes ; Whereas this increase necessitates adjustments in destina ­ tions and time limits ; whereas the Annex to Regulation (EEC) No 2086/90 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2086/90 is replaced by the following : 'Article 1 The French intervention agency is authorized to sell by tender on the Community market 128 000 tonnes of cereals to be delivered to the destinations and within the time limits specified in the Annex.' Article 2 Article 2 ( 1 ) of Regulation (EEC) No 2086/90 is replaced by the following : ' 1 . The invitation to tender shall be open from 1 August 1990 to 30 June 1991 .' Article 3 The Annex to Regulation (EEC) No 2086/90 is replaced by the Annex to this Regulation . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (?) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 190, 21 . 7. 1990, p. 33. (4) OJ No L 356, 19 . 12. 1990, p. 26. No L 90/20 Official Journal of the European Communities 11 . 4. 91 ANNEX Guadeloupe Martinique French Guiana Reunion Cereals Quantity (tonnes)  Common wheat 60 000 5 000 1 000 20 000  Maize 10 000 15 000 2 000 15 000 Latest delivery date : 31 July 1991 .